        Case 2:05-cr-00186-CJB-SS Document 552 Filed 01/16/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA                                CRIMINAL ACTION


 VERSUS                                                  NO: 05-186


 STANFORD BARRE                                          SECTION: J(1)


                                      ORDER

        Considering the foregoing Motion to Modify Garnishment Order (Rec. Doc.

551),

        IT IS ORDERED that the motion is GRANTED, and that the terms of the

Court’s prior order of continuing garnishment (Rec. Doc. 539) and final order of

garnishment (Rec. Doc. 420) are hereby MODIFIED to require and allow

garnishment of no more than 50% of the net monthly distribution otherwise payable

to defendant, Stanford Barre, Jr., and this modified term shall continue prospectively

until the sooner of Barre’s death or March 11, 2021.

        IT IS FURTHER ORDERED that counsel for the United States of America

serve a copy of this order on garnishee, the Louisiana Sheriff’s Pension and Relief

Fund.

        New Orleans, Louisiana, this 15th day of January, 2020.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
                                          1
